Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2017

                                      No. 04-16-00809-CV

                                         Andrew GOSS,
                                           Appellant

                                                v.

                                          Shakia GOSS,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-02273
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
         Appellant, proceeding pro se, has filed a motion requesting that we abate the appeal and
remand to the trial court in order for appellant to file an out-of-time motion for new trial or,
alternatively, that we suspend the rules of appellate and civil procedure and grant a new trial
based on appellant’s motion. The trial court’s final judgment granting a divorce and awarding
conservatorship of the children was signed on November 30, 2016. The record shows appellant
filed a timely motion for new trial on December 19, 2016, and it was denied by the trial court
after a hearing. Appellant bases his current request for permission to file a new, out-of-time
motion for new trial on “newly discovered evidence” that consists of the reporter’s record and
exhibits from the trial. Even if this court was to consider suspending the rules to permit such a
late filing, the trial transcript and exhibits do not constitute “newly discovered evidence” within
the meaning of the rule. See TEX. R. CIV. P. 324(b)(1). Appellant’s “Motion to Abate Appeal
and Remand for Hearing on Motion for New Trial and For Permission to File Out of Time
Motion for New Trial” is DENIED.

        Appellant has also filed an “Emergency Motion to Stay Trial Court Judgment Pending
Appeal and Motion for Expedited Consideration” in which he seeks a stay of the trial court’s
judgment pending resolution of the appeal based on the financial burden on appellant to pay
child support as ordered in the final judgment. The Texas Rules of Appellate Procedure provide
a mechanism for an appellant to suspend enforcement of a judgment during appeal and appellant
has not availed himself of the remedy provided by the rule. See TEX. R. APP. P. 24. Appellant’s
motion is DENIED.
      The appellee’s brief is currently due on July 26, 2017.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk